Citation Nr: 0728701	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for eczema of the 
hands with right hand verruca vulgaris, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
August 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Department of Veterans Affairs (VA) Phoenix Arizona 
Regional Office (RO), which denied the veteran's entitlement 
to increased evaluations for his service-connected low back 
disorder and skin condition of the hands.  

In February 2005, the veteran appeared at the RO and offered 
testimony to the Board in support of his claims before the 
undersigned.  A transcript of the veteran's testimony has 
been associated with his claims file.  

The Board remanded the case in November 2005 for further 
development of the evidence.  That development has been 
completed, to the extent possible, and the case is now ready 
for final appellate consideration of the veteran's appeal.  


FINDINGS OF FACT

1.  Service connection has been established for lumbar 
strain, rated 20 percent.  Recent medical evidence indicates 
the veteran also has degenerative disc disease of the lumbar 
spine associated with the lumbar strain.  

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected back 
disability has been manifested throughout the appeal period 
by essentially continuous back pain and occasional paralumbar 
muscle spasm, but no more than slight limitation of motion, 
no impairment of gait, and no neurological manifestations or 
favorable or unfavorable ankylosis.  

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected skin 
disability has been manifested throughout the appeal period 
by periodic small, scaly patches of eczema on the fingers of 
both hands and recurrent warts on the fingers of both hands 
requiring cryotherapy.  The manifestations have produced no 
disfigurement and little, if any, functional impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for a rating greater 
than 20 percent for lumbar strain.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002), effective prior to September 23, 
2002; 38 C.F.R. § 3.102, 3,159, 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002; 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003), 38 C.F.R. § 3.102, 3.159, 4.71a, 
Diagnostic Code 5237 (2006), effective September 26, 2003.

2.  The schedular criteria are not met for a rating greater 
than 10 percent for eczema of the hands with right hand 
verruca vulgaris.  38 U.S.C.A. § 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.10, 4.118, 
Diagnostic Codes 7813, 7806 (2002), effective prior to August 
30, 2002; 38 C.F.R. § 4.118, Diagnostic Codes 7813, 7806 
(2006), effective August 30, 2002.




(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006)), 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2001 RO letter to the veteran notifying 
him of its duty to assist him, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through October 2005 were obtained 
and, as mentioned, he had a hearing and was provided several 
VA medical examinations, including to assess the current 
severity and all manifestations of his service-connected back 
and skin disabilities - the dispositive issues on appeal.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Significantly, although the RO wrote the 
veteran in November 2005 requesting that he return a signed 
VA Form 21-4142 so the RO could request copies of private 
treatment records he had previously identified, he did not 
respond to the RO's request.  Further, the veteran failed to 
report for a scheduled VA skin examination in February 2007.  
The regulations require that when a claimant fails to report 
for a scheduled examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006).  The Board 
would also point out that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  So, the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in March 2001 - before 
sending the veteran a VCAA letter in August 2001.  However, 
after sending the veteran VCAA letters in November 2005 and 
March 2006, the RO readjudicated his claim in the May 2007 
supplemental statement of the case (SSOC) based on any 
additional evidence that had been received since the initial 
rating decision in question, statement of the case (SOC), and 
prior SSOCs.  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even in situations where the VCAA notice 
was not sent until after the initial adjudication of the 
claim, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

The veteran's claims in this case are for increased ratings, 
rather than for service connection (which has been granted).  
But even so, as mentioned, he was provided notice of what 
type of information and evidence was needed to substantiate 
his claims for increased ratings.  In addition, in a letter 
in October 2006, he was provided notice of the type of 
evidence necessary to establish an effective date if these 
benefits are granted.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  Mayfield 
v. Nicholson (Mayfield III), 20 Vet. App. 537 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  

II. Factual Background and Legal Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A. Lumbar Strain

The veteran's service-connected lumbar strain was assigned a 
20 percent rating under Diagnostic Code 5295.

Prior to September 23, 2002, the following criteria were in 
effect concerning rating spinal disabilities: 

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  Where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position, a 
20 percent rating was appropriate.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Part 4, 
Code 5295, effective prior to September 23, 2002.

Under the regulations effective prior to September 23, 2002, 
slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  Severe 
limitation of motion was required for a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5292 (2002). 

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warranted a 60 percent rating.  A 40 percent evaluation was 
to be assigned when the intervertebral disc syndrome was 
severe, when there were recurring attacks, with only 
intermittent relief.  Moderate intervertebral disc syndrome, 
with recurring attacks, warranted a 20 percent rating.  A 
10 percent evaluation was appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome was to be rated as noncompensable.  38 C.F.R. 
§ 4.71a, Code 5293, effective prior to September 23, 2002.  

Effective September 23, 2002, VA revised the criteria for 
evaluating degenerative disc disease.  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Code 5293.  

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5343 (2006)). Under the revised 
criteria, lumbosacral or cervical strain is evaluated under 
DC 5237.  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

In the April 2004 supplemental statement of the case, the RO 
considered the veteran's claim under the new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action, and did not choose to do so.  Accordingly, there 
is no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Because the veteran filed his claim for an increased rating 
in October 2000, the Board will evaluate his spinal 
disability under each of the versions of the rating criteria, 
as appropriate.  

A VA general medical compensation examination was conducted 
in November 2000.  It was noted that the veteran stated his 
back pain had progressed in severity and he rated the pain as 
6/10; he indicated the pain was constant, kept him awake at 
night, and was aggravated by coughing or sneezing, radiating 
down either leg.  He reportedly received chiropractic 
treatment.  

On examination, the veteran appeared to be in no distress.  
His gait was normal, without any assistive device.  The 
examiner stated he moved normally around the examining room.  
He was able to hop on either foot, heel and toe walk, and 
squat and rise.  The veteran was able to forward flex his 
spine to 80 degrees, to within four inches of the floor, and 
to extend backward to 15 degrees; lateral flexion was 
possible to 25 degrees in each direction.  Straight leg raise 
testing was negative in a seated position.  There was no 
sciatic notch tenderness.  The examiner did note some 
paraspinal muscle spasm, however.  No neurological deficit 
was detected, although the veteran reported he had tingling 
in his legs when he would sit for long periods.  On x-ray, 
there was mild levoscoliosis of the lumbar spine, with a 
developmental variant at the transitional lumbosacral 
junction; it was noted that the x-rays were unchanged from 
the prior examination in January 1999.  The examiner's 
assessment was of chronic lumbosacral strain without 
radiculopathy.  

The veteran submitted treatment records from a private 
chiropractor reflecting treatment for neck, mid-back, and low 
back pain (which the veteran rated 10/10), on numerous 
occasions in 2000 and 2001.  

The veteran was seen by a private physician in May 2004 
complaining of diabetes and arthritis.  He reported to the 
examiner that he had generalized joint aches and regularly 
visited a chiropractor for adjustment.  He noted pain in his 
shoulders, hips, knees, ankle, and elbows.  The veteran 
indicated he was taking no anti-inflammatory medication.  He 
did not mention having any back pain.  The examiner noted 
that the veteran had full range of motion of all joints.  No 
neurological deficit was identified and muscle strength was 
normal throughout.  The veteran was able to heel and toe walk 
without difficulty, and could bend at the waist to greater 
than 90 degrees and resume upright position without 
difficulty.  He could squat and stand again without 
assistance, and was able to get on and off the examining 
table without difficulty.  The examiner's impressions 
included "complaints of arthritis."  

The veteran testified before the Board at a personal hearing 
at the RO in February 2005.  He stated he had trouble walking 
and even standing, because his legs would frequently fall 
asleep.  He reported it had been suggested he use a cane to 
walk, but he tried to do without it.  The veteran also 
indicated he had difficulty sleeping at night because of his 
back pain.  Finally, he stated his back had gotten worse 
since he was last examined by VA in November 2000.  

The veteran was seen in the VA outpatient clinic twice in 
2005, once in June and again in October.  In June, he 
complained of "a lot of pain in my lower and upper back."  
On examination, muscle spasms were palpable in the low back; 
extension and flexion were both reported to be full.  In 
October, he stated that he still had low back pain, ranging 
from 6/10 to 10/10, that was made worse by walking.  
Examination of back revealed normal contour, no tenderness, 
and normal range of motion.  There were normal sensory and 
motor examination findings.  

A VA orthopedic compensation examination of the veteran's 
spine was conducted in December 2005.  The veteran denied 
using a back brace or ambulation aid.  He stated that his 
back hurt daily - it hurt all the time, without change and 
without flare-ups - with an average discomfort level of 
9/10.  He indicated that the pain radiated into both legs to 
his feet, with numbness and tingling, but was totally unable 
to give the examiner any indication as to a pathway, rather 
than "just the whole leg."  The veteran also reported that 
it hurt to lift, but the examiner stated he was "totally 
unable to tell me if he has any limit to the amount he can 
lift, after my questioning him several times in this 
regard."  The veteran stated he had received chiropractic 
treatment in January 2005.  He also complained of urinary 
frequency, which he attributed to a pinched nerve. 

On examination, the veteran's gait was normal.  He was tender 
to palpation throughout the left and right paralumbar 
muscles.  No muscle spasm was detected.  The veteran 
complained of pain with midline percussion of the lower 
thoracic and lumbar areas.  The pelvis was noted to be level.  
Deep tendon reflexes were 1/4.  Straight leg raise testing in 
a seated position was negative.  Muscle strength testing was 
normal.  No sensory deficit was found.  The veteran was able 
to forward flex his spine to 95 degrees and could extend it 
to 15 degrees.  Lateral flexion was possible to 15 degrees to 
the right and 20 degrees to the left; lateral rotation was 
accomplished to 40 degrees to the right and 30 degrees to the 
left.  The examiner indicated that the veteran complained of 
pain on range of motion testing, although the point at which 
the pain occurred was not recorded.  No change was noted on 
repeat flexion.  The examiner's initial impression was that 
the veteran did not appear to have intervertebral disc 
syndrome associated with his service-connected lumbar 
disability.  There were no incapacitating episodes during the 
previous 12 months and the veteran did not experience 
recurring attacks.  The examiner ordered electromyographic 
(EMG) studies and a magnetic resonance image (MRI) to 
determine the presence of any sciatic neuropathy, although he 
noted there was no muscle spasm, absent ankle jerk, or 
positive straight leg raise testing.  He also ordered a 
neurological examination.  In an addendum, the examiner 
commented that the veteran had failed to report for a 
scheduled EMG, although an MRI had reportedly shown 
degenerative disc disease at L4-5.  

The veteran was seen by a VA neurologist in December 2005 
and, again, in January 2006.  The examiner noted the 
veteran's report that, for several years following his in-
service back injury, his back would intermittently "go 
out," resulting in severe back pain with some radiation down 
his right leg and weakness in his right leg.  Chiropractic 
treatment "fixed" those symptoms for four years, but he had 
quit seeing the chiropractor for financial reasons.  The 
veteran stated that his back had worsened over the previous 
year.  His current complaints were of constant low back pain, 
as well as pain in the mid-back, neck, knees, and wrists, 
with the low back pain being the worst, rated at 10/10 most 
of the time, occurring on a daily basis.  The veteran also 
indicated his legs went numb on a daily basis, lasting 10-15 
minutes and feeling like they were asleep; it affected both 
entire legs.  He denied any leg weakness.  The veteran stated 
that his back pain would increase with bowel movements, but 
he denied any problem with bowel or bladder control.  He 
reported he could sit or stand for approximately half an hour 
and drive for approximately an hour.  

On examination, the veteran appeared to be in mild distress; 
he shifted position in his chair frequently and would 
periodically stand up during the interview.  There was 
bilateral lumbar muscle spasm, with tenderness particularly 
over the left lumbosacral junction.  Muscle strength of the 
lower extremities was 5/5 throughout, with normal bulk and 
tone.  No abnormal reflexes were noted.  Sensation was 
decreased to light touch over the right lateral calf, with 
variable decrease over the top of the right foot.  The 
veteran's gait was antalgic, but he was able to heel, toe, 
and tandem walk without difficulty.  The examiner's 
impression was of lumbar degenerative disease productive of 
back pain.  An MRI performed in January 2006 showed diffuse, 
broad-based disc bulge at L3-4 with disc desiccation and 
degeneration, but no evidence of broad-based neuroforaminal 
stenosis.  There was also a diffuse disc bulge at L4-5 
without evidence of neuroforaminal stenosis.  An EMG was also 
ordered, but the veteran refused the test.  The VA examiner 
specifically commented, however, that there were no objective 
findings of lumbar radiculopathy and that the veteran's 
history was not consistent with lumbar radiculopathy.  

On re-examination in January 2006, the veteran also reported 
some urinary frequency.  The examiner noted, however, that 
there was no evidence on the MRI or on clinical examination 
suggestive of a neurogenic cause for the veteran's complaint.  
The examiner suspected the frequency was more likely related 
to something in the urinary tract itself or to diabetes.  

The veteran was re-evaluated by the same VA neurologist in 
October 2006.  During that examination, the veteran reported 
that he had back pain approximately 100 percent of the time, 
which he rated at 6-7/10 at baseline, with exacerbations to 
10/10.  He stated that the pain was exacerbated by bending 
and lifting and that he was unable to lift more than 20 
pounds at a time.  He indicated that both of his entire legs 
would still go to sleep as before.  The veteran also reported 
having pain that radiated equally down both legs, although he 
was unable to definitively locate the pain for the examiner, 
saying he "thinks" the pain radiated down the backs of his 
legs; the radiating pain would occur several times each day, 
lasting several minutes at a time.  He was able to sit or 
stand for 20 minutes but was able to walk one to two miles.  
Driving his car was limited but he was able to ride his motor 
bike 100 miles and then stop.  He had to like down three or 
four ties a day to rest his back.  Otherwise, his symptoms 
were essentially as previously reported.  The examiner noted 
clinical findings that were identical to those recorded in 
December 2005 and January 2006.  She did comment, however, 
that the manifestations of the veteran's lumbar degenerative 
disease, which apparently included degenerative disc disease, 
was associated with his service-connected lumbar strain.  

A VA genitourinary compensation examination was also 
conducted in October 2006.  The veteran's reported symptoms 
included daytime urinary frequency, with urination every 30 
to 60 minutes.  He denied any hesitancy, reduced stream, 
dysuria, hematuria, or incontinence.  He reported occasional 
nocturia once or twice a night.  The veteran also denied any 
lethargy, weakness, anorexia, or weight changes related to 
the urinary symptoms.  The examiner did not record any 
pertinent abnormal clinical findings.  Noting the minimal 
findings on the January 2006 MRI, as well as a prior 
diagnosis of benign prostatic hypertrophy, the examiner 
concluded that the veteran's symptoms of urinary frequency 
were not due to his service-connected back disability.  The 
examiner indicated there were no findings on the MRI or on 
the previous neurological examinations to indicate a 
neurogenic bladder.  

Another VA orthopedic compensation examination was conducted 
in January 2007.  The veteran reported to the examiner - the 
same orthopedist who had evaluated him in December 2005 - 
that his back hurt continuously and rated the pain at an 
average of 6/10.  He stated that he did not experience flare-
ups, but that the pain increased once or twice a day without 
apparent cause.  The pain would radiate into both lower 
extremities; he was unable to state a path for the pain, 
indicating it felt like it was "down the center of the legs, 
to the feet, with numbness."  The veteran treated the pain 
with ibuprofen and occasional Flexeril.  He had not received 
any treatment, medications, or bed rest recommendations by a 
physician in the previous 12 months.  The veteran indicated 
he could not run, could lift a maximum of five pounds, could 
sit a maximum of 15 minutes at a time, and could stand a 
maximum of five minutes at a time.  When asked about bladder 
symptomatology, he reported that he had to "go frequently, 
otherwise no symptoms," although he did state he had to get 
up several times a night to urinate.  The examiner stated 
that, when he called the veteran to come into the examination 
room from the lobby, "he essentially jumps up and comes in 
at a quick pace, no apparent distress and no limp."  

On examination, there was tenderness to palpation of the 
right and left paralumbar muscles and left mid-buttock.  No 
muscle spasm was noted.  The veteran complained of pain on 
percussion of the midline of the lumbar spine.  Deep tendon 
reflexes were noted to be 1-2/4.  Seated straight leg raise 
testing was negative for low back pain, although the veteran 
complained of ipsilateral knee pain at 90 degrees.  Muscle 
strength was 5/5 and no sensory deficit was elicited.  
Forward flexion of the spine was measured to 85 degrees, 
extension to 20 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 23 degrees, right and left lateral 
rotation to 20 degrees, including with repetition.  The 
examiner noted that, except for lateral rotation, range of 
motion in the other spheres was tested only once due to the 
veteran's complaint of pain in his left knee.  The examiner's 
diagnosis was lumbosacral spine pain with lower lumbar 
degenerative disc disease, especially at L3-4.  He assessed 
the veteran's functional impairment due to the disability as 
mild to moderate, without any weakness, fatigability, or 
incoordination.  He noted that the veteran had had no 
incapacitating low back episodes in the previous 12 months 
and no exacerbations or recurring attacks, as the veteran 
stated he had pain essentially all the time.  The examiner 
reiterated that there was no evidence of a bladder disorder 
due to the service-connected back disability.  Finally, the 
examiner stated that there was no evidence of radiculopathy 
on a recent EMG.  

Initially, it should be noted that, at the time the veteran 
filed his claim for an increased rating, service connection 
had been established for lumbar strain and that was the 
diagnosis assigned by examiners.  Degenerative disc disease 
of the lumbar spine was not diagnosed or even suggested by 
any examiner until the MRI obtained in conjunction with the 
December 2005 VA compensation examination.  Moreover, the VA 
neurologist who has examined the veteran on several occasions 
indicated in October 2006 that the veteran's lumbar 
degenerative disc disease is associated with his service-
connected lumbar strain.  Therefore, the service-connected 
lower back disability should be recharacterized to include 
degenerative disc disease of the lumbar spine and the Board 
will evaluate the disability on that basis, as well.  

Because the record does not show that degenerative disc 
disease was present until December 2005 or that any 
manifestations of the service-connected disability were 
attributable to that disorder prior to that time, however, 
that aspect of the disability is evaluated using the criteria 
for rating degenerative disc disease that became effective in 
September 2003.  As set forth above, intervertebral disc 
syndrome is rated using either the General Rating Formula or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating.  

Considering the provisions of the General Rating Formula, the 
Board observes that specific range of motion data for the 
veteran's spine have been recorded only by the November 2000 
and January 2007 VA examiners, although no other examiner 
reported any significant decrease in range of motion.  The 
range of motion data recorded by those examiners reflects 
very minimal decrease in motion in any axis.  Significantly, 
the reported range of motion data does not meet the criteria 
for a 10 percent rating on that basis.  Further, the January 
2007 examiner indicated that there was no muscle spasm and, 
concerning the veteran's gait, noted that when he called the 
veteran to come into the examination room from the lobby, 
"he essentially jumps up and comes in at a quick pace, no 
apparent distress and no limp."  He did note that there was 
some tenderness to palpation over the paralumbar muscles, 
however.  There has been no reported loss of vertebral height 
on x-ray.  Neither favorable nor unfavorable ankylosis was 
reported.  Thus, the Board finds that the requirements are 
met for a 10 percent rating and no more under those criteria.  

Because there is no evidence of any incapacitating episodes 
due to the veteran's intervertebral disc syndrome, let alone 
of any episodes lasting at least a week, however, a 
compensable rating on that basis is not warranted.  

Turning next to evaluating the other aspects of the veteran's 
back disability, we must first consider all of the evidence 
under the criteria that were in effect prior to September 
2003.  

As noted above, no examiner has indicated that the veteran 
has more than minimal limitation of motion of his lumbar 
spine.  Therefore, because there is no objective and 
competent medical evidence of more than slight limitation of 
motion, a 10 percent rating and no more is warranted on that 
basis.  Code 5292 (in effect prior to September 2003).  

Further, no examiner has reported any objective pain on 
motion of the veteran's lumbar spine.  He has consistently 
reported that his back pain was constant and varied primarily 
only with prolonged standing, sitting, or walking.  However, 
several - but not all - examiners have noted some 
paralumbar muscle spasm or tenderness.  That finding appears 
to meet the criteria for a 20 percent rating under Code 5295 
(in effect prior to September 2003).  But no examiner has 
noted any of the findings necessary for a 40 percent rating 
under that diagnostic code, e.g. no report of listing, marked 
limitation of forward bending, etc.  Accordingly, the Board 
finds that the currently assigned 20 percent rating and no 
more for the veteran's back disability is warranted under the 
provisions of old Code 5295.  (Because degenerative disc 
disease, or intervertebral disc syndrome, was not present at 
that time, evaluating the disability under the provisions of 
old Code 5293 would not be appropriate.  Similarly, the 
revised criteria that became effective in September 2002, 
which concern only intervertebral disc syndrome, are also not 
applicable.)  

As set forth above, the revised criteria for rating back 
disabilities that became effective in September 2003 provide 
for evaluating back disabilities primarily on the basis of 
limitation of motion.  As previously discussed, no examiner 
has reported range of motion data that meet - or even 
approach - the criteria for a 10 percent rating under the 
General Rating Formula.  However, the criteria for a 
10 percent rating also include muscle spasm, guarding, 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  As discussed concerning 
degenerative disc disease, several examiners have noted some 
lumbar muscle spasm or tenderness, meeting the criteria for a 
10 percent rating.  No examiner has reported such severe 
muscle spasm or guarding as to result in abnormal gait or 
spinal contour, however, as required for a 20 percent rating.  
Thus, a 10 percent rating, and no more, is warranted on that 
basis for the veteran's back disability.  

However, because the manifestations that formed the basis for 
the 10 percent rating discussed for degenerative disc disease 
are the same as those that formed the basis for the 10 
percent rating for the other aspects of the disability, two 
separate ratings are prohibited.  See 38 C.F.R. § 4.14 
(2006); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Further, although the General Rating Formula that became 
effective in September 2003 states that associated objective 
neurologic abnormalities, including bowel or bladder 
impairment, are to be separately evaluated, the objective and 
competent medical evidence of record clearly shows that the 
veteran's reported urinary frequency is unrelated to his back 
disability.  Further, examiners have repeatedly indicated 
that there are no neurologic findings that are attributable 
to the veteran's service-connected back disability.  
Therefore, no other rating may be assigned based on 
manifestations of the service-connected back disability.  

Finally, the Board recognizes that the Court, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) held that, where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As pointed out by the VA examiners in December 2005 and 
January 2007, the veteran has stated he has pain essentially 
all the time, without change and without flare-ups.  Further, 
the January 2007 examiner was essentially unable to test 
repetitive range of motion because of the veteran's complaint 
of pain in his left knee unrelated to the service-connected 
disability.  As a result and particularly in light of the 
veteran's other disabling conditions, the January 2007 
examiner indicated that it would be speculative to comment on 
the amount flare-ups or extended use might limit his 
functional ability. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
back disability are contemplated in the currently assigned 20 
percent rating.  There is no indication that pain, due to 
disability of the back, causes functional loss greater than 
that contemplated by the 20 percent evaluation now assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.   Accordingly, the 
Board finds that a higher rating considering the factors 
enumerated by the Court in DeLuca is not warranted.  

In summary, considering the criteria of each of the revisions 
of the rating schedule, the highest rating that may be 
assigned for the veteran's back disability is the currently 
assigned 20 percent rating, based on the provisions of Code 
5295, effective prior to September 2003.  A higher rating is 
not warranted under the rating criteria effective September 
26, 2003.  Therefore, no higher schedular rating may be 
assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59.  

The Board concludes that the objective medical evidence of 
record preponderates against a finding that symptomatology 
associated with the veteran's back disability warrants a 
rating in excess of 20 percent.  The Board does not find that 
the evidence is so evenly balanced that there should be doubt 
as to any material issue regarding the matter of an initial 
rating in excess of 20 percent for the service- connected 
back disorder, manifested by orthopedic findings.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  Here, though, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  
There is no evidence that the veteran has ever been 
hospitalized for treatment of his back disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment, meaning above and beyond 
that contemplated by his current 20 percent schedular rating.  
See 38 C.F.R. § 4.1.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

For all the foregoing reasons, the claim for an increased 
rating for the veteran's service-connected back disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

B.Skin: Eczema and Verruccae

The veteran's service-connected skin disability was assigned 
a 10 percent rating under Diagnostic Code 7813 that evaluates 
dermatophytosis and is evaluated as eczema under Diagnostic 
Code7806.

Prior to August 30, 2002, the following criteria were in 
effect concerning rating skin disabilities: 

Superficial scars which were poorly nourished, with repeated 
ulceration, and superficial scars which were tender and 
painful on objective demonstration warranted a 10 percent 
evaluation.  Other scars were rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805, effective prior to August 30, 
2002.  Scars of the head, face or neck that were only 
slightly disfiguring warranted assignment of a noncompensable 
evaluation.  A 10 percent rating was assigned if a scar was 
moderately disfiguring.  The appropriate rating may be 
increased when there is marked discoloration or color 
contrast.  38 C.F.R. Part 4, Code 7800, effective prior to 
August 30, 2002.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, 
warranted a noncompensable rating.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation was warranted.  If 
there was constant exudation or itching, extensive lesions or 
marked disfigurement, a 30 percent rating was for assignment.  
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when the disorder was 
exceptionally repugnant, a 50 percent evaluation is 
warranted.  Code 7806.  

Verruccae were evaluated as eczema under Code 7806, dependent 
on location, extent, and repugnant or otherwise disabling 
character of the manifestations.  Code 7812.  

Under the current regulations, effective August 30, 2002, 
Diagnostic Code 7806 was amended. Under the revised criteria, 
dermatitis or eczema is rated as disfigurement on the head, 
face or neck or scars, depending upon the predominant 
disability.  The following criteria became effective for 
evaluating disabilities of the skin:  

Under Diagnostic Code 7801, scars, other than on the head, 
face, or neck, that are deep or that cause limitation of 
motion warrant a 10 percent evaluation for an area or areas 
that exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:

For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

Under Code 7806 (dermatitis or eczema), when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas is affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 
60 percent rating is to be assigned.  

A 30 percent evaluation is warranted when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period 

For involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas is affected, or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period, a 10 percent rating is appropriate.  

A noncompensable rating is to be assigned when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected, and no more than topical therapy is 
required during the past 12-month period.  

Infections of the skin (which include verruccae) are to be 
rated as scars (under Codes 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (Code 7806), depending on the predominant 
disability.  Code 7820.  

As noted above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply. See  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  

In the January 2003 statement of the case, the RO considered 
the veteran's claim under the new regulations.  The veteran 
was afforded an opportunity to comment on the RO's action, 
and did not choose to do so.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, supra.

Because the veteran filed his claim for an increased rating 
in October 2000, the Board will evaluate his skin disability 
under each of the versions of the rating criteria, as 
appropriate.  

A VA general medical compensation examination was conducted 
in November 2000.  The veteran reported that the eczematous 
changes of the hands and warts he developed in service had 
been chronic and relieved with lotions, but had not had 
recent medical attention.  On examination, there were 
eczematous changes over the hands, especially the right 
thumb.  The veteran was noted to be ambidextrous.  On the 
palmar surface of the left thumb, there were tender areas of 
erosion and scaling.  There was a tender wart on the tip of 
the right thumb and also at the base of the left thumb.  The 
examiner noted mild dermatitis and scaling on the radial 
aspect of the left middle finger, and papules and macules on 
the dorsa of the middle phalanges of the right hand.  The 
examiner's impression was of eczema of the hands with verruca 
vulgaris of both hands.  The examiner also submitted several 
color photographs of the veteran's hands.  

The veteran was seen in the VA dermatology clinic on several 
occasions between September 1999 and August 2001.  On those 
occasions, no rash was seen on his hands, but warts on his 
hands were cryogenically treated on multiple visits.  

The veteran reported to a VA clinic examiner in January 2002 
that his eczema was "doing well" using a topical steroid 
daily.  A wart on his left hand was removed using 
cryotherapy.  In February 2002, he complained of painful 
right thumb warts.  

During a VA clinic visit in March 2002, the examiner 
indicated the veteran had four "verruceous" lesions, three 
on his right hand and one on his left hand; they were removed 
with liquid nitrogen.  

An examiner in July 2003 indicated the eczema on the 
veteran's hands was controlled with steroid cream.  In 
November 2003, although the veteran complained of a rash on 
his hands, no rash was visible; the examiner advised it was 
most likely just dry skin and recommended moisturizing cream.  

The veteran was seen by dermatologist in the VA clinic for 
recurrent warts in December 2004 - two on the fingers of his 
right hand, one on the left.  It was also noted that he had 
non-specific dermatitis on his hands (described as a dry, 
scaly, slightly red eruption).  Liquid nitrogen was applied 
to the warts, and the examiner changed the veteran's steroid 
cream to a different preparation.  

During the veteran's Board hearing in February 2005, he 
testified that the skin on his hands would split open and get 
infected and that the texture of his hands was very rough and 
vulnerable to frequent outbreaks.  

A VA compensation skin examination was conducted in January 
2006.  The veteran's reported symptoms included intermittent 
itching, peeling skin, rash, and warts, treated with 
cortisone creams and lotions.  The examiner noted the 
presence of about five 2-3mm warts on both hands and about 
seven slightly dry/scaly 1-2cm flat patches on his fingers.  
There were no systemic manifestations.  The examiner 
estimated the amount of exposed body area at less than five 
percent.  He opined that the skin lesions had no effect on 
the veteran's daily activities.  

The veteran failed to report for a VA skin examination 
scheduled in February 2007.  The record reflects that notice 
of that examination was mailed to his current address.  No 
request to have the examination rescheduled was received from 
the veteran.  The Board would point out that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).   

First, the Board finds that it would constitute impermissible 
pyramiding of ratings to assign separate ratings for the 
eczema the veteran has on his hands and for the recurrent 
verruccae he experiences, inasmuch as the two disabilities 
are similar, involve the same area of the body, and are rated 
on the same basis.  38 C.F.R. § 4.14; see Esteban, supra.  

Second, evaluating the disability on the basis of the old 
criteria, that were in effect prior to August 2002, the Board 
observes that eczema (or dermatitis) has been noted at the 
time of some, but not all, clinic visits and VA compensation 
examinations since September 1999.  Moreover, when eczema was 
present, it was never described as more than mild, with up to 
several dry, scaly patches on some of his fingers, meeting 
the criteria for a 10 percent rating.  With only periodic 
manifestations, non-extensive lesions, and minimal, if any, 
disfigurement, the criteria are not met for a 30 percent 
rating.  Code 7806 (effective prior to August 30, 2002).  

Further, because the veteran's eczema has never required 
systemic medication of any sort (only topical lotions and 
creams) and because there is no evidence it has involved at 
least 5 percent of his entire body or at least 5 percent of 
exposed areas, the criteria are also not met for more than a 
10 percent rating under the revised Code 7806, effective 
August 30, 2002.  The Board recognizes that a numeric 
percentage for the involvement of the veteran's eczema was 
not assigned until the most recent VA dermatological 
examination in January 2006, although that examiner indicated 
that the involvement was less than 5 percent.  Nevertheless, 
the evidence does not show that the involvement was more 
extensive at the time of any earlier evaluation.  While the 
Board does not dispute the veteran's hearing testimony that 
the skin on his hands is rough and sometimes splits open and 
gets infected, there is no competent and objective medical 
evidence of any such infection and no examiner has described 
any unusual skin texture or appearance or significant 
lesions.  

Therefore, the Board finds that an evaluation greater than 
the currently assigned 10 percent is not warranted for the 
service-connected eczema on the basis of either the old or 
the revised rating criteria.  Code 7806 (in effect prior to 
and beginning August 30, 2002).  

Third, evaluating the verruca aspect of the veteran's skin 
disability, the Board observes that the warts on his hands 
have recurred frequently, up to multiple times per year, and 
they have been treated cryogenically.  However, they have 
never been noted to be other than small (no more than 2-3mm) 
and no examiner has described the condition as repugnant or 
disfiguring, as evidenced by the color photographs of the 
veteran's in the claims file.  Significantly, the 
January 2006 VA examiner stated that the skin lesions had no 
effect on his daily activities.  Clearly, the warts have 
never required systemic therapy and have never even 
approached involving 5 percent of the entire body or 5 
percent of exposed areas.  

Therefore, the Board finds that the criteria are not met for 
more than a 10 percent rating for the veteran's verruccae, on 
the basis of either the old or the revised rating criteria.  

However, the Board must consider the service-connected 
disability as a whole, i.e., the eczema and the verruccae, 
especially since separate ratings are prohibited.  The 
veteran's eczema has never been described as more than mild 
and has been only intermittent (not present on every 
examination), and the verruccae have never been described as 
more than small.  Moreover, the most recent VA examiner 
stated that the veteran's skin lesions had no effect on his 
daily activities.  Therefore, the Board finds that the 
service-connected disability as a whole does not warrant more 
than a 10 percent rating under any applicable diagnostic code 
in effect prior to or beginning in August 2002.  

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  38 C.F.R. 
§ 3.321.  There is no evidence that the veteran has ever been 
hospitalized for treatment of his skin disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment, meaning above and beyond 
that contemplated by his current 10 percent schedular rating.  
See 38 C.F.R. § 4.1.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of it.  There simply 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. at 287; VAOPGCPREC 6-96.  

Accordingly, the Board concludes that an increased rating for 
the disability is not warranted under either the old or new 
rating criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, and 4.118, Code 7806-7812 (prior to 
August 30, 2002), Code 7806-7820 (beginning August 30, 2002).  

For all the foregoing reasons, the claim for an increased 
rating for eczema of the hands with right hand verruca 
vulgaris must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A rating in excess of 20 percent for lumbar strain is denied.  

A rating in excess of 10 percent for eczema of the hands with 
right hand verruca vulgaris is denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


